Ross, J.:
The findings of the Court below are unsupported by the evidence. It clearly appears therefrom, that the property in question was bought and paid for by the plaintiff with her separate funds—the deed being taken in the name of her husband, who subsequently, without consideration, executed to his father, the defendant in the action, the deed of gift for the property. There is not sufficient evidence that either the money with which the property was purchased, or the property itself, was ever intended as a gift from the plaintiff to her husband.
Judgment and order reversed, and cause remanded for a new trial.
McKinstby and McKee, JJ., concurred.